Title: To James Madison from Abraham Gibbs, 10 April 1806 (Abstract)
From: Gibbs, Abraham
To: Madison, James


                    § From Abraham Gibbs. 10 April 1806, Palermo. “Annexed triplicate of the Letter I had the honor of addressing you 12th. January last, whereto I beg reference.
                    “H. M. The King of Two Sicilies has been pleased to acknowledge me in Virtue of your Letter, 11th. May, as Consul Interim of the United States of America at Palermo, and to grant me Permission to execute as Such, the functions ⟨o⟩f the Office, with reserve however of present⟨ing⟩ my Commission as Soon as possible; until t⟨hen?⟩ his Royal Exequatur Cannot be granted ⟨so?⟩ I must in Consequence entreat you Once ⟨again?⟩ Sir, to Send me a Duplicate of my Comm⟨ission⟩ that I may be properly acknowledged, as the Original, which has not yet reached me, must Certainly have Miscarried.”
                